Citation Nr: 1715833	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  10-07 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Service connection for muscle and joint aches, to include as a result of an undiagnosed illness.

2.  Service connection for headaches, to include as a result of an undiagnosed illness.

3.  Service connection for nosebleeds, to include as a result of an undiagnosed illness. 

4.  Service connection for pre-malignant keratosis on face, arms, and lips, to include as a result of an undiagnosed illness or medically unexplained chronic multisymptom illness.

5.  Service connection for chronic fatigue syndrome (CFS), as due to medically unexplained chronic multisymptom illness.

6.  Service connection for irritable bowel syndrome (IBS), as due to medically unexplained chronic multisymptom illness.

7.  Service connection for fibromyalgia, as due to medically unexplained chronic multisymptom illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to June 1996.  He also was a member of the South Carolina Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from November 2008 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a decision dated in September 2015, the Board denied the Veteran's appeal of the headaches and nosebleed claims, and he appealed the decision to the United States Court of Appeals For Veterans Claims (Court).  In January 2016, the Veteran, through his attorney, and the Secretary of Veterans Affairs, submitted a Joint Motion For Partial Remand (JMPR).  In an Order also dated in January 2016, the Court granted the Motion, vacated the September 2015 Board decision in part, and remanded the case to the Board for further appellate review consistent with the JMPR.


The September 2015 Board decision remanded Issues 1 and 4 through 7 to the Appeals Management Center (AMC) (now named the Appeals Management Office (AMO)) for additional development.  The AMO has since returned those issues to the Board after issuance of the August 2016 Supplemental Statement of the Case (SSOC).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Concerning the headaches and nosebleed claims, the consensus of the parties in the JMPR was that the Board did not address whether they met the criteria for service connection as an undiagnosed or medically unexplained chronic multisymptom illness.  Hence, additional medical input is needed.

With respect to the claims for IBS, skin, and fibromyalgia (and muscle/joint symptoms), the examination reports contain medical opinions but the examiners did not opine whether the claimed disabilities were due to an undiagnosed or medically unexplained chronic multisymptom illness, despite the AMO having asked for that facet to be addressed.  (07/14/2016 VBMS-VA 21-2507a)  The Board notes further that the AMO did not again return the file to the examiner for an addendum.  The Board also observes that the examiner rendered a negative nexus opinion with regard CFS partially on the basis that there was no diagnosis of the disorder, but a November 2015 examination report clearly reflects a diagnosis of CFS at that examination.  (11/20/2015 VBMS-C&P Exam CFS)

Accordingly, the case is REMANDED for the following action:

1.  Obtain all related treatment records generated since the August 2016 SSOC and add them to the Claims file.

2.  After the above is complete, send the claims file to an appropriate physician for a medical nexus review.  Ask the examiner to provide an opinion as to whether there is at least a 50-percent probability as to whether any signs or symptoms of either a chronic headaches disorder, nosebleeds, muscle and joint aches, pre-malignant keratosis on face, arms, and lips, IBS, fibromyalgia, or CFS-or all, may be manifestations of an undiagnosed or a medically unexplained chronic multisymptom illness related to service in Southwest Asia.

Advise the examiner that "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.

Regarding CFS, the examiner's attention is called to the November 2015 examination, containing a diagnosis of that disorder.  If the examiner finds that the diagnosis is not valid, he or she must clearly explain why this is so.

The examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology in arriving at an opinion. The rationale for any opinion offered should be provided.

If the examiner advises that the requested opinion cannot be rendered without an examination of the Veteran, the AOJ shall arrange the examination.

3.  After completion of the above, re-adjudicate the issues on appeal.  If the decision in any way adverse to the Veteran, furnish the Veteran and his representative a SSOC and afford them an opportunity to respond.  Thereafter, if all is in order, return the case to the Board for further appellate review.   
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




